TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 26, 2022



                                     NO. 03-21-00603-CV


                                   Robert Norton, Appellant

                                               v.

                                    Cam Tu Phan, Appellee




    APPEAL FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE TRIANA


This is an appeal from the judgment signed by the trial court on November 19, 2021. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.